Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Election/Restrictions
Applicant's election with traverse of Group I in the reply filed on 4/11/2021 is acknowledged.  The traversal is on the ground(s) that “the alleged groups substantially overlap in scope [so that] … search relating to the subject matter of claims 1-12 is certain to identify any references that may be material to the subject matter of claims 13-20”.  This is not found persuasive because the inventions have acquired a separate status in the art in view of their different classification.
The requirement is still deemed proper and is therefore made FINAL.
Claims 13-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected group, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 4/11/2022.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “first cleaning element”, “contaminant exposing element”, and “notification element” in claim 1; “first element”, “second element”, and “third element” in claim 7; “fourth element” in claim 8; “fifth element” in claim 11; “sixth element” in claim 12.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 7-12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hallack (20200061223).
As to Claim 1, Hallack (‘223) discloses a device for a vehicle (see Figures 1-2 and 4-5), the device comprising: 
an enclosure (30) for receiving an object; 
a first cleaning element (22 - 34 or 122) that emits radiation at a first wavelength adapted to sanitize or sterilize contaminants on the object (see entire document, particularly p. 3 [0029] – 4th – 5th and 7th – 8th lines from the bottom); 
a contaminant exposing element (22 - 34 or 122) that emits radiation at a second wavelength that illuminates the contaminants on the object (see entire document, particularly p. 3 [0029] – 9th and 11th lines from the bottom); 
a notification element (22 - 34 or 122) that emits visible light within the enclosure, the visible light having a selected hue (see entire document, particularly p. 3 [0029] – 10th – 11th lines from the bottom); and 
a controller (46) comprising a processor (46b) and a memory (46a) for storing instructions, the processor (46b) is capable of executing the instructions to execute a cleaning cycle that includes illuminating contaminants present on the object using the contaminant exposing element (34 or 122) prior to sanitizing or sterilizing the contaminants present on the object using the first cleaning element (34 or 122), wherein the notification element (34 or 122) is activated at an end of the cleaning cycle.

As to Claim 7, Hallack (‘223) discloses a device (see Figures 1-2 and 4-5), comprising: 
an enclosure (30) comprising: 
a first element (34 or 122) that emits ultraviolet radiation into the enclosure at a wavelength range of approximately 100 nanometers to 280 nanometers, inclusive (see entire document, particularly p. 3 [0029] – 4th – 5th and 7th – 8th lines from the bottom); 
a second element (34 or 122) that emits ultraviolet radiation into the enclosure at a wavelength range of approximately 315 nanometers to 400 nanometers, inclusive (see entire document, particularly p. 3 [0029] – 9th and 11th lines from the bottom); 
a third element (34) that emits infrared radiation into the enclosure (30) (see entire document, particularly p. 4 [0035] – lines 5-6 and 11-12)
a controller (46) comprising a processor (46b) and a memory (46a) for storing instructions, the processor (46b) is capable of executing the instructions to execute a cleaning cycle that includes illuminating contaminants present on the object using the contaminant exposing element (34 or 122) prior to sanitizing or sterilizing the contaminants present on the object using the first cleaning element (34 or 122), wherein the notification element (34 or 122) is activated at an end of the cleaning cycle.
As to Claim 8, Hallack (‘223) discloses that the device further comprises a fourth element (34 or 122) that emits ultraviolet radiation at a wavelength range of approximately 280 nanometers to 315 nanometers, inclusive (see entire document, particularly p. 3 [0029] – 8th line from the bottom).
As to Claim 9, Hallack (‘223) discloses that the controller (46) is capable of selectively fading the ultraviolet radiation emitted by the first element (34 or 122) while the second element (34 or 122), the third element (34), and the fourth element (34 or 122) remain on to identify remaining contaminants (see entire document, particularly p. 4 [0040] – lines 3-9, pp. 4-5 [0044]).
As to Claim 10, Hallack (‘223) discloses that the controller (46) is configured to display a message (via 130) that is capable of indicating that the remaining contaminants can be cleaned off the object, wherein the message is capable of being displayed at an end of the cleaning cycle.
As to Claim 11, Hallack (‘223) discloses that the device is further comprised of a fifth element (22 – 34 or 122) at a wavelength range of approximately 500 nanometers to 560 nanometers, inclusive, wherein the controller (46) is capable of incrementally activating the fifth element (22 – 34 or 122) while tapering off the first element (22 – 34 or 122) at the end of the cleaning cycle (see entire document, particularly p. 3 [0029] – 10th – 11th lines from the bottom, p. 4 [0040] – lines 3-9, pp. 4-5 [0044]).
As to Claim 12, Hallack (‘223) discloses that the device is further comprised of a sixth element (22 – 34 or 122) that emits ultraviolet radiation at a wavelength range of approximately 100 nanometers to 280 nanometers, inclusive (see entire document, particularly p. 3 [0029] – 4th – 5th and 7th – 8th lines from the bottom), wherein the sixth element (22 – 34 or 122) is mounted on a first surface (e.x.: floor of 48; 64; 70) of the enclosure that is opposite from a second surface (ex: ceiling/roof of 48 or rear/back infotainment center or climate controls – see p. 5 [0046]) of the enclosure (30) onto which the first element (22 – 34 or 122) is mounted (see entire document, particularly Figure 6, p. 5 [0046] – last 5 lines).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over Hallack (20200061223) as applied to claim 1 above, and further in view of Dunham (20210060191).
Hallack (‘223) is relied upon for disclosure described in the rejection of claim 1 under 35 U.S.C. 102(a)(2).
	As to Claim 2, while Hallack (‘223) discloses that the device further comprises a second cleaning element (22 – 34 or 122) comprises an LED (see entire document, particularly p. 3 [0029]), Hallack (‘223) does not appear to specifically teach that the second cleaning element comprises light pipe that tapers from a first send to a second end.
It was known in the art before the effective filing date of the claimed invention to provide a light pipe as a cleaning element in a device. Dunham (‘191) discloses a device (28) for a vehicle (10), the device (28) comprising: 
an enclosure (44) for receiving an object (46);
a first cleaning element (56) that emits radiation (58) at a first wavelength adapted to sanitize or sterilize contaminants on the object (see entire document, particularly p. 3 [0069] – lines 5-9 and last 3 lines);
a second cleaning element (56) comprising light pipe (68A - 68A1, 68A2; 68B) (see entire document, particularly p. 3 [0069] – lines 11-13, p. 4 [0071]-[0072]); 
a notification element that emits visible light within the enclosure, the visible light having a selected hue (see entire document, particularly pp. 7-8 [0087] – last 4 lines); and 
a controller (146) comprising a processor (148) and a memory (150) for storing instructions (see entire document, particularly p. 7 [0086]), 
in order to guide radiation from one location to another (see entire document, particularly p. 4 [0071] – lines 2-5). 
It would have been obvious to one of ordinary skill in this art before the effective filing date of the claimed invention to provide a second cleaning element comprising light pipe in the device of Hallack in order to guide emitted radiation to another location as shown by Dunham.
While Dunham (‘191) does not appear to specifically teach that the light pipe tapers from a first end to a second end, it would have been well within the purview of one of ordinary skill in the art before the effective filing date of the claimed invention to provide any desired shape of light pipe in the device of Hallack as modified by Dunham as a matter of choice in order to be suitable to the desired location/placement of the light pipe so as to enable delivery of the emitted radiation. Only the expected results would be attained.

As to Claim 3, while Hallack (‘223) discloses that the second cleaning element (22 – 34 or 122) is coupled to a printed circuit board (114) (see Figure 4, p. 3 [0028]), neither Hallack (‘223) nor Dunham (‘191) appears to specifically teach that the controller (46) is mounted to the printed circuit board (114). However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to mount the controller to the printed circuit board in the device of Hallack as modified by Dunham as a known configuration in order to control of various components of the device. Only the expected results would be attained. 
As to Claim 4, Hallack (‘223) discloses that the enclosure (30) comprises a first surface (i.e. ceiling or floor of 48, 26, 64, 70), a second surface (e.x.: ceiling or floor of 48, 26), and a transition section (50; 26) that couples the first surface (e.x.: ceiling or floor of 48) with the second surface (i.e. floor of 48).
As to Claim 5, Hallack (‘223) discloses that the second cleaning element (22 – 34 or 122) is mounted on the first surface (e.x.: ceiling or floor of 48, 64, 70) of the enclosure (30) that is opposite from the second surface (e.x.: ceiling or floor of 48 - see p. 5 [0046]) of the enclosure (30) onto which the first cleaning element (22 – 34 or 122) is mounted (see entire document, particularly Figures 1 and 6, p. 5 [0046] – last 5 lines), wherein the object (ex: 58, 66) is placed between the first cleaning element (22 – 34 or 122) and the second cleaning element (22 – 34 or 122) (see Figure 6, p. 5 [0046] – last 5 lines).
Thus, Claims 2-5 would have been obvious within the meaning of 35 U.S.C. 103 over the combined teachings of Hallack (‘223) and Dunham (‘191).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Hallack (20200061223) in view of Dunham (20210060191) as applied to claim 4 above, and further in view of Salter (20150137747).
Hallack (‘223) and Dunham (‘191) are relied upon for disclosure described in the rejection of claim 4 under 35 U.S.C. 103.
	Neither  Hallack (‘223) nor Dunham (‘191) appears to specifically teach that the device further comprises an inductive charging element associated with the first surface (26) of the enclosure (30).
It was known in the art before the effective filing date of the claimed invention to provide an inductive charging element in an enclosure of a device. Salter (‘747) discloses a device (12, 22) for a vehicle (10), the device (12, 22) comprising: 
an enclosure (20) for receiving an object (26);
a first cleaning element (38, 40) that emits radiation at a first wavelength adapted to sanitize or sterilize contaminants on the object (26) (see entire document, particularly p. 2 [0026]-[0028], p. 6 [0057]);
an inductive charging element (30, 32, 64, 66) associated with a first surface (i.e. floor) of the enclosure (20) (see entire document, particularly Figures 1, 3 and 8A-8B, p. 2 [0024]-[0025], pp. 3-4 [0040]); and
a controller (50) comprising a processor (52) and a memory (54) for storing instructions (see entire document, particularly p. 3 [0032]), 
in order to allow wireless charging of the object within the enclosure while being sanitized or sterilized (see entire document, particularly p. 2 [0024]–[0025]). 
It would have been obvious to one of ordinary skill in this art before the effective filing date of the claimed invention to provide an inductive charging element associated with a first surface of the enclosure in the device of Hallack as modified by Dunham in order to wirelessly charge an object while being sanitized/sterilized as shown by Salter.
Thus, Claim 6 would have been obvious within the meaning of 35 U.S.C. 103 over the combined teachings of Hallack (‘223), Dunham (‘191), and Salter (‘747).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references relate either to the field of the invention or subject matter of the invention, but are not relied upon in the rejection of record: 20210278061, 20030127506.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINA M YOO whose telephone number is (571)272-6690. The examiner can normally be reached Monday - Friday, 10:30 am - 7 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on (571)272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/REGINA M YOO/            Primary Examiner, Art Unit 1799